      Case 2:16-cv-00287-cr Document 295-3 Filed 08/07/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,         Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                            EXHIBIT C
8/6/2020                 Case 2:16-cv-00287-cr Document    295-3
                                                 Dairy Farmers        Filed
                                                               of America      08/07/20
                                                                          | Farm Credit Page 2 of 4

          Farm Credit stands with America's farmers and ranchers during these challenging                                              
           times. Reach out to your local lender today for more information.


                                                                                                                                      ☰
                                                                                                                                      MENU




               Back to Missouri




           Dairy Farmers of America
           K A N S A S C I T Y, M I S S O U R I



           It’s a challenge the U.S. milk industry faces every day—how to generate growth opportunities in
           a mature domestic market where new demand growth is slower than supply growth.

           Dairy Farmers of America (DFA), the largest dairy cooperative in the country, is continually looking for new ways to
           overcome this problem on behalf of its member producers. One key strategy is to invest in new processing facilities that
           can turn liquid milk into powder for export to growing international markets.


           In 2017, DFA opened a new plant in Garden City, Kansas. The plant is co-owned by DFA and 12 cooperative members
           that are directly invested in the facility and will be able to process an impressive 4 million pounds of milk a day,
           producing 180 million pounds of whole, skim and nonfat milk powder a year.


           Providing Opportunities to Local Farmers

           In addition to creating as many as 60 new jobs in southwest Kansas, DFA Garden City provides local farmers with an
           opportunity to expand their market. “We are targeting to ship powder from the facility to customers not just in the
           U.S., but in Latin America, China and Southeast Asia as well,” says Greg Wickham, DFA’s chief financial officer.




https://farmcredit.com/story/dairy-farmers-america                                                                                           1/3
8/6/2020                   Case 2:16-cv-00287-cr Document    295-3
                                                   Dairy Farmers        Filed
                                                                 of America      08/07/20
                                                                            | Farm Credit Page 3 of 4
           To finance the new project, DFA turned to CoBank and the Farm Credit System. CoBank led the $180 million deal,
           which included participation by 13 Farm Credit associations. The financing includes $70 million in leased plant
           equipment.

           A Natural Fit


           “For an investment of this magnitude, we needed a lender who was familiar with our business and could deliver credit
           seamlessly,” Wickham says. “CoBank is a longtime financial partner for DFA, so they were a natural fit. We’re delighted
           with how the project came together and look forward to the benefits it will deliver to our members.”


           Jonathan Logan, executive vice president of CoBank’s Corporate Agribusiness Banking Group, appreciates DFA’s effort
           to expand markets on behalf of its members. “The co-op has only continued to impress,” says Logan. “The innovation
           shown in the Garden City facility helps demonstrate why DFA is one of the premier milk marketing cooperatives in the
           nation.”


           SHARE THIS STORY:



           More stories from Missouri




 prev                                                                                                                  next       
              Bradley Farm                               Danny & Hannah Kiehl                       United Electric
              N O V E LT Y, M I S S O U R I               HARRISONVILLE, MISSOURI                     Cooperative 
                                                                                                      MARYVILLE, MISSOURI




                                                                   BLOG

                                                         INVESTOR INFORMATION
https://farmcredit.com/story/dairy-farmers-america                                                                                       2/3
8/6/2020                 Case 2:16-cv-00287-cr Document    295-3
                                                 Dairy Farmers        Filed
                                                               of America      08/07/20
                                                                          | Farm Credit Page 4 of 4
                                                          CONTACT

                                                       PRIVACY POLICY




                               Enter your zip code                      FIND A LENDER




                                                               




https://farmcredit.com/story/dairy-farmers-america                                                    3/3
